468 Pa. 564 (1976)
364 A.2d 660
HAZLETON AREA SCHOOL DISTRICT et al., Appellants,
v.
STATE BOARD OF EDUCATION of the Commonwealth of Pennsylvania et al., Appellees.
Supreme Court of Pennsylvania.
Argued May 3, 1976.
Decided October 20, 1976.
Philip F. Hudock, James S. Palermo, Anthony J. Ciotola, Hazleton, for appellants.
Norman J. Watkins, Deputy Atty. Gen., for appellees.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
Decree of the Commonwealth Court, 21 Pa.Cmwlth. 547, 347 A.2d 324, is affirmed. Each party to bear own cost.